Mason, J.
(dissenting) : My own view of the question presented is this: Where a prospective buyer of land sees upon the record what purports to be the copy of an instrument bearing no certificate of acknowledgment (or a defective one, for the rule would necessarily be the same), the inference which he would naturally and almost necessarily draw would be that the record was made at the instance of the grantee, and that the grantee claimed to have an interest in the *24land under an instrument in the language of the copy. The record would not be competent legal evidence that such an instrument had been executed, but it, would suggest that probability so strongly that a prudent person having knowledge of it would be put upon inquiry. It would give him a definite and tangible clue, which, if diligently followed up, would ordinarily bring the truth of the matter to light. In the present case, if an inquiry had been prosecuted with reasonable diligence, the existence of the mortgage would necessarily have been developed.
In Banister v. Fallis, 85 Kan. 320, 116 Pac. 822, the purchaser of land objected to the title because the record contained what purported to be a copy of a contract affecting it. The objection was held untenable because, the contract not having been acknowledged, the record was not evidence of its execution, and no. other evidence on the subject was offered; and because the contract could not constitute a cloud in any event, inasmuch as it purported to be made by a stranger to. the title. An additional reason was stated in the language quoted in the foregoing opinion: “The instrument itself, if there were one, had no validity except between the parties and those having actual notice, not of what was on record, but of the instrument itself.”' (p. 322.) I do not regard that decision as a definite determination of the question here involved.
I think the only case involving the exact question and supporting the decision here made is Kerns v. Swope, (Pa. Supr. Ct. 1833) 2 Watts, 75, cited in the opinion. That case is disapproved in the American notes to. White & Tudor’s Leading Cases in Equity (vol. 2, p. 152.) In 24 A. & E. Encycl. of L. 142, 143, it is said:
“If an instrument be not . . . entitled to record because of its defective execution or a failure to comply with some of the prerequisites to recordation, the record thereof will be a mere nullity and will not operate to give constructive notice. . . . But,"... of course, such a record may be instrumental in giving actual *25notice of the rights claimed under the instrument where the knowledge of its existence is brought home to the party claiming against such instrument.”
Of the four cases cited in support of this text, these three are directly in point: Rooker v. Hoofstetter, 26 Can. Supr. Ct. 41; Woods v. Garnett, 72 Miss. 78, 16 South. 390, and Musgrove v. Bonser, 5 Ore. 313. To these may be added Walter v. Hartwig et al., 106 Ind. 123, 6 N. E. 5, and Hastings v. Cutler, 24 N. H. 481, which are directly in point, and Gilbert and others v. Jess, impleaded, 31 Wis. 110, and Musick v. Barney, 49 Mo. 458, which are substantially so. The New Hampshire case is the leading one on the subject. The grounds of the decision are shown by this extract from the opinion, which is typical of -the reasoning in the-other cases:
“As the deed in this case was not executed according-to the statute, the registration as such is inoperative; that is to say, the registration is not constructive notice of the conveyance. But if by means of that registration of the defective deed the defendants had actual notice of the plaintiff’s title, they are charged with the notice as in other cases. The defendants, when they found the copy of the plaintiff’s deed on record, must have understood that the intended record was to give information that such a deed had been made, and that the plaintiff claimed the land under it. This must be' regarded as actual notice, such as every reasonable and' honest man would feel bound to act upon.” (Hastings v. Cutler, 24 N. H. 481, 483.)
A writer in the Central Law Journal, in discussing-the source from which “actual notice” should come, says:
“It is not essential in every case that the notice should' come from a party in interest, but that it should come from some one who is capable not only of informing-the party of the adverse claim, but who can give such definite information as to details as will lead to the acquisition of full knowledge of the facts. If this is a. correct deduction, then the copy of a deed, even though it were defectively acknowledged, would amount to. *26actual notice of a higher degree than mere oral information of the existence of such deed, even though the copy was made by a third party, and the oral information came from a prior grantee. Hence the registery of a defectively acknowledged deed would amount to notice of the conveyance, provided it were either admitted or proved, that the subsequent purchaser saw and examined the record where the deed was transcribed.” (4 Central Law Jour., p. 293.)
The author of Wade on Notice, in an article published in the American Law Review in 1885, said:
“Registration of a deed, void for informalities, as constructive notice, coming to the knowledge of the subsequent purchaser, puts him in the direct line of inquiry, and is actual notice of every fact to which that inquiry would lead.” (19 Am. Law Rev., p. 88.)